DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive.  Applicant argues that Mizutani et al. discloses that outlets 20 and 30 output air vertically toward a windshield of the vehicle and outlets 21, 22 and 31 output air horizontally toward a driver and passenger.  In support of this position, Applicant points to paragraphs [0044], [0048] and [0049].  Examiner disagrees with Applicant’s assertions.  None of paragraphs [0044], [0049] and [0050] disclose air discharging vertically from outlets 20 and 30 or horizontally from outlets 21, 22 and 31.  In fact, Examiner has been unable to find any passage in Mizutani et al. describing any of the outlets discharging air either vertically or horizontally.
In Mizutani et al., paragraph [0044] discloses that outlets 20 and 30 are air outlets “through which conditioned air is blown toward a wind-shield of the vehicle located at the front side of the passenger compartment.”  Given that Mizutani et al. specifically discloses the air is blown towards the wind-shield at the front of the passenger compartment, this clearly indicates that the air is moving in a forward direction from the outlets 20 and 30.  Paragraph [0044] of Mizutani et al. also discloses that outlets 21, 22 and 32 are air outlets “through which conditioned air is blown toward an upper body of a driver and an upper body of a passenger.”  Depending on the height of said passenger, this anticipates the air outlets of 21, 22 and 30 being able to discharge air horizontally, below a horizontal line that passes through the outlet (downward) and above a horizontal line that passes through the outlet (upward).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 19, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2014/0373563 (Mizutani et al. hereinafter).
With regard to claim 1, Mizutani et al. discloses a blower, comprising: 
a lower case; 
an upper case provided above the lower case; 
a suction port (6) formed in the lower case (paragraph [0035]); 
a fan (4) provided in the blower and configured to suction air through the suction port (6); 
a main discharge port (20, 30) formed in the upper case and configured to discharge air introduced through the suction port (6), the main discharge port (20, 30) and the upper case configured to guide discharged air in a forward direction; 
at least one auxiliary discharge port (21, 22, 31) formed in the upper case and configured to guide discharged air in an upward direction; and 
at least one louver (80) configured to open or close the at least one auxiliary discharge port (21, 22, 31), respectively.
With regard to claim 2, Mizutani et al. discloses the blower of claim 1, wherein the main discharge port (20, 30) has an inlet and an outlet, the outlet being positioned at least partially in front of the inlet.
With regard to claim 3, Mizutani et al. discloses the blower of claim 1, wherein, when the at least one louver (80) is opened to open the at least one auxiliary discharge port (21, 22, 31), the air discharged through the at least one auxiliary discharge port (21, 22, 31) is configured to mix with the air discharged through the main discharge port (20, 30).
With regard to claim 19, Mizutani et al. discloses the blower of claim 1, further comprising a controller (Fig. 3) configured to control an operation of the at least one louver (80), wherein the controller (Fig. 3) is configured to close the at least one auxiliary discharge port (21, 22, 31) in a first mode in which air is discharged forward, and configured to open the at least one auxiliary discharge port (21, 22, 31) in a second mode in which air is discharged upward.
With regard to claim 21, Mizutani et al. discloses the blower of claim 1, further comprising a louver motor (81) configured to power the at least one louver (80) to open or close the at least one auxiliary discharge port (21, 22, 31).
With regard to claim 23, Mizutani et al. discloses the blower of claim 21, wherein the at least one auxiliary discharge port (21, 22, 31) includes a plurality of auxiliary discharge ports (21, 22, 31), the at least one louver (80) includes a plurality of louvers (80), and a single one of the louver motor (81) is provided to supply power to each of the plurality of louvers (80).
Allowable Subject Matter
Claims 4-8, 12-17, 20, 22, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745